     Case 3:19-cv-02125-MEM Document 14 Filed 03/19/20 Page 1 of 3




                UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

CARLOS LEBRON,                      :

    Plaintiff                       : CIVIL ACTION NO. 3:19-2125

    v.                              :      (JUDGE MANNION)

LUMBER LIQUIDATORS, INC.,           :

   Defendant                        :

                               ORDER

    A case management conference having been held on March, 11, 2020.

IT IS HEREBY ORDERED that:

    1.    Joining Additional Parties. The final date for the joining of

          additional parties shall be April 15, 2020.

     2.   Amendment of Pleadings. The final date for the amendment of

          pleadings shall be April 20, 2020.

     3.   Fact Discovery. All fact discovery shall be completed by

          October 15, 2020.

     4.   Expert Reports. Expert reports will be due from the plaintiff on

          or before September 15, 2020, by the defendant on or before

          November 1, 2020; Supplementations, if any, by either party will

          be due on or before November 15, 2020.
       Case 3:19-cv-02125-MEM Document 14 Filed 03/19/20 Page 2 of 3




      5.    Expert Discovery. All expert discovery shall be completed by

            December 15, 2021.

      6.    Dispositive Motions. Dispositive motions, if any, shall be filed

            by November 15, 2021.

      The final pretrial conference and trial dates will be decided after the

dispositive motion deadline has expired.

      Counsel are reminded that discovery disputes will be handled as

follows: In the first instance, counsel should discuss, in good faith, an

equitable resolution of their discovery disagreements. If this good faith

discussion is unsuccessful, counsel shall contact chambers to schedule a

conference call among all parties to discuss and resolve the dispute. If, after

the conference call, the court believes the issues need briefing by the parties,

it will set down an appropriate briefing schedule. No written discovery

motions are to be filed without leave of court, and even then only following

the above noted procedure.

      Counsel shall not cease active discovery pending disposition of any

pretrial motions, including, but not limited to, motions to dismiss. Should the

parties enter into private mediation, the court should immediately be notified

of the proposed date for mediation. Additionally if mediation is successful

counsel shall immediately notify the court.


                                     -2-
           Case 3:19-cv-02125-MEM Document 14 Filed 03/19/20 Page 3 of 3




         The schedule established herein should be followed by all counsel and

parties. Continuances of trial and extensions of the discovery period will be

sparingly granted, and only when appropriate circumstances demand and

application is timely made.




                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge
DATED: March 19, 2020
19-2125-03.dotx




                                       -3-
